Mr. Justice Higbee delivered the opinion of the court. Abstract of the Decision. 1. Insurance, § 699*—when refusal of requested instruction improper. In an action on a fire insurance policy, refusal of a requested instruction that the insurance company would not be liable for loss or damage to the goods other than that arising from the fire resulting from plaintiff not being permitted by the police and fire department to take possession of the goods after the fire, held error, the policy insuring only against direct loss or damage by fire and providing that the insurer shall not be liable for loss caused directly or indirectly by order of any civil authorities. 2. Insurance, § 636*—admissibility of insured’s list of property destroyed. A copy of the list of articles made out and furnished the adjuster by the insured may be used by the insured to refresh his recollection when testifying as to what articles were destroyed, but where the list has the value of each article placed opposite the same it should not be permitted to go to the jury. 3. Insurance, § 426*—amount of recovery for loss by fire. Where a fire policy limits the liability of the insurer to the actual cash value of the property at the time of loss to be ascertained with proper deductions for depreciations however caused, the insured is not entitled to recover the cost price of the articles when new, it appearing that the articles had been used for one or more